NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30256

                Plaintiff-Appellee,             D.C. No. 2:04-cr-00201-JLQ-1

 v.
                                                MEMORANDUM*
ANTHONY D. JOHNSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of Washington
                 Justin L. Quackenbush, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Anthony D. Johnson appeals from the district court’s order denying in part

his motion for a sentence reduction under the First Step Act. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that the First Step Act authorizes a plenary resentencing,

and that the district court erred by concluding otherwise and declining to revisit

Johnson’s designation as a career offender under U.S.S.G. § 4B1.1. As he

concedes, this contention is foreclosed. See United States v. Kelley, 962 F.3d 470,

479 (9th Cir. 2020) (“[T]he First Step Act does not authorize plenary

resentencing[.]”).

      AFFIRMED.




                                          2                                    19-30256